Title: Enclosure: James McHenry to John Adams, 31 May 1800
From: McHenry, James
To: Adams, John

War Department 31 May 1800 
The Secretary of war respectfully takes the liberty to transmit to the President of the U. States, a statement of his recollection of the substance and incidents of the conversation which passed between them the evening preceding the resignation of his office, committed to writing immediately afterwards.
He also transmits copies of sundry papers having reference to certain parts of that conversation, to wit:
A. Wm. Barry Grove’s letter to the secretary of war, dated the 8th instant.
B. Governor Davies list of persons in North Carolina, to whom it would be proper to grant commissions in the army.
C. Extracts of letters from General Pinckney relative to the selection & list aforesaid, dated the 17 Jany. & 10 Feby 1799.
D. Secretary of wars letter to Major Stagg, at New York dated the 24th instant.
